Exhibit 10.53

THE DUN & BRADSTREET CORPORATION
2009 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD
(Month Day, Year)
This RESTRICTED STOCK UNIT AWARD (this “Award”) is being granted to Fname Lname
(the “Participant”) as of this Xth day of Month, 2013 (the “Award Date”) by THE
DUN & BRADSTREET CORPORATION (the “Company”) pursuant to THE DUN & BRADSTREET
CORPORATION 2009 STOCK INCENTIVE PLAN (As Amended and Restated With Respect to
Awards Granted Under the Plan on or after January 1, 2013) (the “Plan”).
Capitalized terms not defined in this Award have the meanings ascribed to them
in the Plan.
1.Grant of Restricted Stock Units. The Company hereby awards to the Participant
pursuant to the Plan ### restricted stock units (“RSUs”). Each RSU constitutes
an unfunded and unsecured promise of the Company to deliver (or cause to be
delivered) to the Participant, subject to the terms of this Award and the Plan,
one share of the Company’s common stock, par value $.01 (“Share”) on the
delivery date as provided herein. Until delivery of the Shares, the Participant
has only the rights of a general unsecured creditor of the Company, and no
rights as a shareholder of the Company.
2.Vesting. Subject to Sections 3, 4 and 9 below, the restrictions on the
applicable percentage of the RSUs shall lapse and such percentage of the RSUs
shall vest on each “Vesting Date” set forth in the following schedule provided
the Participant remains in the continuous active employ of the Company or its
Affiliates during the period commencing on the Award Date and ending on the
applicable Vesting Date:
Vesting Date
Percentage of RSUs Vested
# of RSUs Vested
Month Day, Year
XX%
###
Month Day, Year
XX%
###
Month Day, Year
XX%
###



The foregoing provisions notwithstanding, and subject to the provisions of
Section 8 below, the Company may cause such number of RSUs to vest prior to the
Vesting Dates to the extent necessary to satisfy any Tax-Related Items (as
defined in Section 8 below) that may arise before the Vesting Dates.

-1-

--------------------------------------------------------------------------------




3.Termination of Employment Before One Year Anniversary of Grant. If the
Participant ceases to provide services as an employee of the Company and its
Affiliates for any reason prior to the one-year anniversary of the Award Date,
the Participant shall forfeit all rights to and interests in the RSUs.
4.Termination of Employment On or After One Year Anniversary of Grant. If the
Participant ceases to provide services as an employee of the Company and its
Affiliates on or after the one year anniversary of the Award Date due to
Retirement, death or Disability, any unvested RSUs shall become fully vested as
of the date the Participant ceases to provide services. If the Participant
ceases to provide services as an employee of the Company and its Affiliates on
or after the one year anniversary of the grant for any reason other than
Retirement, death or Disability and prior to the next Vesting Date, the
Participant shall forfeit all rights to and interests in the unvested RSUs.
5.Voting. The Participant will not have any rights of a shareholder of the
Company with respect to RSUs until delivery of the underlying Shares.
6.Dividend Equivalents. Unless the Committee determines otherwise, in the event
that a dividend is paid on Shares, an amount equal to such dividend shall be
credited for the benefit of the Participant based on the number of RSUs credited
to the Participant as of the dividend record date, and such credited dividend
amount shall be in the form of an additional number of RSUs (which may include
fractional RSUs) based on the Fair Market Value of a Share on the dividend
payment date. The additional RSUs credited in connection with a dividend will be
subject to the same restrictions as the RSUs in respect of which the dividend
was paid, including, without limitation, the provisions governing time and form
of settlement or payment applicable to the associated RSUs.
7.Transfer Restrictions. The RSUs are non-transferable and may not be assigned,
pledged or hypothecated and shall not be subject to execution, attachment or
similar process. Upon any attempt to effect any such disposition, or upon the
levy of any such process, the RSUs that have not been settled shall immediately
be forfeited.
8.Withholding Taxes.
(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefit tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSU, including, but
not limited to, the grant, vesting or settlement of the RSU, the subsequent sale
of Shares acquired pursuant to the

-2-

--------------------------------------------------------------------------------




settlement and the receipt of any dividend equivalents or dividends; and (2) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the RSU to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction
between the Award Date and the date of any relevant taxable or tax withholding
event, as applicable, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy Tax-Related Items. In this regard, the
Participant authorizes the Company or its agents, at its discretion, to satisfy
the obligations with regard to all Tax-Related Items by withholding in Shares to
be issued upon vesting and settlement of the RSU. In the event that such
withholding in Shares is problematic under applicable tax or securities law or
has materially adverse accounting consequences, by the Participant’s acceptance
of the RSU, the Participant authorizes and directs the Company and any brokerage
firm determined acceptable to the Company to sell on the Participant’s behalf a
whole number of Shares from those Shares issuable to the Participant as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the obligation for Tax-Related Items. Anything in this Section 8 to the
contrary notwithstanding, to avoid a prohibited acceleration under Code Section
409A, the number of Shares subject to RSUs that will be permitted to be released
and withheld (or sold on the Participant’s behalf) to satisfy any Tax-Related
Items arising prior to the date the Shares are scheduled to be delivered
pursuant to Section 10 for any portion of the RSUs that is considered
nonqualified deferred compensation subject to Code Section 409A shall not exceed
the number of Shares that equals the liability for the Tax-Related Items.
(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested RSU, notwithstanding that a number of Shares are
held back solely for the purpose of paying the Tax-Related Items.
(d)Finally, the Participant agrees to pay to the Company or the Employer,
including through withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

-3-

--------------------------------------------------------------------------------




9.Change in Control. . Notwithstanding anything to the contrary in Section 3 and
4, if there is a Change in Control of the Company prior to the payment of the
Award, the terms set forth in Section 6(d)(ii) of the Plan (including Good
Reason protection under Section 6(d)(ii)(ii) thereof) shall govern.
10.Delivery of Shares.
(a)    The Shares subject to the Award shall be delivered on (i) the applicable
Vesting Dates or, (ii) if earlier, the earliest vesting event contemplated under
(1) Section 4 above in connection with the Participant’s death or the
termination of the Participant’s employment due to Disability or Retirement or
(2) Section 9 above in connection with a Change in Control; provided, however,
that if the Award or settlement of the Award constitutes an item of deferred
compensation under Code Section 409A and the Change in Control is not a “change
in control event” within the meaning of Code Section 409A, the Shares subject to
the Award shall be delivered in accordance with the applicable Vesting Dates or,
if earlier, the earliest vesting event contemplated under Section 4 in
connection with the Participant’s death or the termination of the Participant’s
employment due to Disability or Retirement.
(b)    Anything in the provisions of this Award to the contrary notwithstanding,
the delivery of the Shares subject to of the Award or any other payment under
this Award that constitutes an item of deferred compensation under Code Section
409A and becomes payable to the Participant by reason of his or her termination
of employment shall not be made to such Participant unless his or her
termination of employment constitutes a “separation from service” (within the
meaning of Code Section 409A). In addition, if such Participant is at the time
of such separation from service a “specified employee” (within the meaning of
Code Section 409A), the delivery of the Shares (or other payment) described in
the foregoing sentence shall be made to the Participant on the earlier of (i)
the first day immediately following the expiration of the six-month period
measured from such Participant’s separation from service, or (ii) the date of
the Participant’s death, to the extent such delayed payment is otherwise
required in order to avoid a prohibited distribution under U.S. Treasury
Regulations issued under Code Section 409A.
(c)    Until the Company determines otherwise, delivery of Shares on each
applicable settlement date will be administered by the Company’s transfer agent
or an independent third-party broker selected from time to time by the Company.

-4-

--------------------------------------------------------------------------------




11.Change in Capital Structure. The terms of this Award, including the number of
RSUs, shall be adjusted in accordance with Section 13 of the Plan as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups, subdivisions or consolidations of
Shares or other similar changes in capitalization.
12.Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.
13.Code Section 409A. This Award is intended to be exempt from or compliant with
Code Section 409A and the U.S. Treasury Regulations relating thereto so as not
to subject the Participant to the payment of additional taxes and interest under
Code Section 409A. In furtherance of this intent, the provisions of this Award
will be interpreted, operated, and administered in a manner consistent with
these intentions. The Committee may modify the terms of this Award, the Plan or
both, without the consent of the Participant, beneficiary or such other person,
in the manner that the Committee may determine to be necessary or advisable in
order to comply with Code Section 409A and to avoid the imposition of any
penalty tax or other adverse tax consequences under Code Section 409A. This
Section 13 does not create an obligation on the part of the Company to modify
the terms of this Award or the Plan and does not guarantee that the Award or the
delivery of Shares under the Award will not be subject to taxes, interest and
penalties or any other adverse tax consequences under Code Section 409A. The
Company will have no liability to the Participant or any other party if the
Award, the delivery of Shares upon settlement of the Award or other payment
hereunder that is intended to be exempt from, or compliant with, Code Section
409A, is not so exempt or compliant or for any action taken by the Committee
with respect thereto.
14.Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary, The Dun & Bradstreet
Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan and this
Award constitute the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior understandings
and agreements with respect to such subject matter. To the extent any provision
of this Award is inconsistent or in conflict with any term or provision of the
Plan, the Plan shall govern. Any action taken or decision made by the Committee
arising out of or in connection with the construction, administration,
interpretation or effect of this Award shall be within its sole and absolute
discretion and shall be final, conclusive and binding on the Participant and all
persons claiming under or through the Participant.
15.No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such Employer to
terminate the Participant. The adoption and maintenance

-5-

--------------------------------------------------------------------------------




of the Plan shall not constitute an inducement to, or condition of, the
employment of any Participant. The Plan is a discretionary plan, and
participation by the Participant is purely voluntary. The future value of the
underlying Shares is unknown, indeterminable and cannot be predicted with
certainty. Participation in the Plan with respect to this Award shall not
entitle the Participant to participate with respect to any other award in the
future, or benefits in lieu of RSUs, even if RSUs have been granted in the past.
Any payment or benefit paid to the Participant with respect to this Award shall
not be considered to be part of the Participant’s “salary,” and thus, shall not
be taken into account for purposes of calculating any Participants’ termination
indemnity, severance pay, retirement or pension payment, or any other
Participant benefits.
16.Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.
17.Severability. The terms or conditions of this Award shall be deemed severable
and the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.
18.No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.
19.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. The Participant hereby agrees that all on-line
acknowledgements shall have the same force and effect as a written signature.
20.Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the RSU and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
21.Clawback/Recovery. If the Participant is now or is hereafter subject to any
clawback policy that the Company has adopted or is required to adopt pursuant to
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as

-6-

--------------------------------------------------------------------------------




is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other Applicable Law, the RSUs will be subject to recoupment
in accordance with such clawback policy.
22.Waiver. The Participant acknowledges that a waiver by the Company or breach
of any provision of this Award shall not operate or be construed as a waiver of
any other provision of this Award, or of any subsequent breach by the
Participant or any other Participant.
23.Governing Law.
(a)The laws of the State of New Jersey, U.S.A., including tort claims, (without
giving effect to its conflicts of law principles) govern exclusively all matters
arising out of or relating to this Award, including, without limitation, its
validity, interpretation, construction, performance, and enforcement.
(b)Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award shall bring the legal action or
proceeding in the United States District Court for the District of New Jersey
and any of the courts of the State of New Jersey, U.S.A.
(c)Each of the Company and the Participant waives, to the fullest extent
permitted by law, (a) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to this
Award brought in any court of the State of New Jersey, U.S.A., or the United
States District Court for the District of New Jersey, including, without
limitation, a motion to dismiss on the grounds of forum non conveniens or lack
of subject matter jurisdiction; and (b) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum.
(d)Each of the Company and the Participant submits to the exclusive jurisdiction
(both personal and subject matter) of (a) the United States District Court for
the District of New Jersey and its appellate courts, and (b) any court of the
State of New Jersey, U.S.A., and its appellate courts, for the purposes of all
legal actions and proceedings arising out of or relating to this Award.
IN WITNESS WHEREOF, this Restricted Stock Unit Award has been duly executed as
of the date first written above.
THE DUN & BRADSTREET CORPORATION
        
By:______________________________    
    



-7-